Citation Nr: 1718938	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-32 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities.

2.  Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

These matters were remanded in July 2014, April 2015, and December 2015 to afford the Veteran a hearing which was originally requested in September 2009.  A number of attempts were made to schedule this hearing.  Most recently, the Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in February 2017.  The Veteran was unable to attend the hearing.  As neither the Veteran nor his representative has requested that the hearing be rescheduled, the Board deems the request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

1.  Peripheral vascular disease of the bilateral lower extremities has not been shown during the pendency of the appeal.

2.  Diabetic retinopathy has not been shown during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015), 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in June 2008 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided VA examinations in October 2007, July 2008, and in December 2011.  These examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran seeks service connection for peripheral vascular disease of the bilateral lower extremities and diabetic retinopathy.  He contends both disabilities are caused by his service-connected diabetes mellitus.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2016).

The Veteran, as a lay person, is competent to report visual impairment and symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  Diagnoses of vascular disease or retinopathy are complex medical conditions that exceed the realm of personal lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, competent medical evidence is needed to establish a current diagnosis of vascular disease or retinopathy as complications of diabetes.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer diagnoses on complex medical conditions as involved in this case.  Thus, he is not competent to self-diagnose a vascular disease or diabetic retinopathy and his opinion in this regard is of no probative value.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The Veteran's service treatment records show no complaints or diagnoses of peripheral vascular disease of the bilateral lower extremities or diabetic retinopathy.

To warrant service connection for a claimed disability, there must be competent evidence of a current diagnosis.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The claims file contains conflicting medical evidence regarding whether the Veteran suffers from current conditions of peripheral vascular disease and diabetic retinopathy.  

Private treatment records from Beaumont Hospital dated from April 2006 to June 2009 reflect no diagnoses of diabetic retinopathy or peripheral artery disease following multiple periodic clinical evaluation of the Veteran's diabetes.

Several VA physicians have reviewed the Veteran's claims file and conducted clinical examinations.  These clinicians have determined that the Veteran does not suffer from peripheral vascular disease of the bilateral lower extremities or diabetic retinopathy.  In contrast, two private phsycians (Dr. M. and Dr. L.) have asserted the Veteran suffers from these disabilities.

At an October 2007 VA diabetes examination, the Veteran denied a history of hypertension and any cardiac history.  The examiner did not review the claims file, but indicated that the Veteran related a history of diabetic retinopathy.  The examiner noted that a stress test conducted a year prior was normal.  Following a physical examination, the examiner did not diagnose peripheral artery disease.

In October 2007, a thorough VA ophthalmic examination was conducted and the examiner concluded that the Veteran suffered from diabetes without retinopathy.  The examiner also diagnosed the Veteran with immature cataracts which were not visually significant and not determined to be secondary to diabetes.  

At a July 2008 VA respiratory examination, the Veteran asserted he had peripheral artery disease for the last four years.  However, he was not able to provide any details and denied any typical intermittent claudication leg pains related to peripheral artery disease.  The Veteran had not undergone any peripheral arterial Doppler tests to date, so the examiner conducted a test of both lower extremities and the results were normal.  The Veteran was not taking any specific medications for peripheral artery disease and had not undergone any peripheral arterial procedures or peripheral artery bypass surgeries for peripheral artery disease.  The Veteran's claims file was reviewed by the examiner and it revealed no evidence of peripheral artery disease involving the lower extremities.  Following a physical examination, including the arterial Doppler of both lower extremities, the VA examiner provided a diagnosis of no peripheral artery disease.  

At the Veteran's July 2008 VA eye examination, his claims file was reviewed.  Following a thorough clinical examination, the Veteran was diagnosed with borderline hypertension with hypertensive ocular changes and cataracts, none secondary to diabetes.  The examiner stated the Veteran suffered from diabetes without retinopathy in either eye.  

In an August 2008 letter Dr. M. indicated that he was the Veteran's private physician.  He described the Veteran as a 54 year old gentleman.  Dr. M. stated that the Veteran asked him to write a letter describing his medical conditions, current disabilities, and their likely sources.  In doing so, Dr. M. wrote that the Veteran suffered from diabetes with multiple complications including retinopathy and peripheral vascular disease.

In a January 2009 Dr. L., provided a medical opinion.  Dr. L. indicated that he was the Veteran's private physician.  He described the Veteran as a 60 year old gentleman.  In a letter containing nearly identical language to Dr. M., Dr. L. stated that the Veteran asked him to write a letter describing his medical conditions, current disabilities, and their likely sources.  Dr. L. further wrote "The patient has diabetes with multiple complications of neuropathy and nephropathy.  He is on optimal medications to treat these diabetic complications.  He also has diabetic retinopathy for which he sees an ophthalmologist.  In addition this patient suffers from peripheral vascular disease directly attributable to his diabetes, erectile dysfunction, COPD, and SVT."

Also of record is a Type II Diabetes Physician Statement completed in April 2010 by a private physician, Dr. B.  On the form, Dr. B. placed checkmarks in boxes to indicate affirmatively which diabetic complications the Veteran experienced.  Although the form contained options to select visual complications and peripheral vascular disease, Dr. B. only selected renal and lower peripheral neuropathy as diabetic complications.  In response to a request to describe adjunct/secondary conditions related to the Veteran's diabetes on the form, Dr. B. wrote, "He has type 2 diabetes complicated by neuropathy, microalbumin + hypoglycemia."

At a December 2011 VA artery and vein examination, a VA examiner indicated that the Veteran had no history of a vascular disease.  Based on the clinical findings at the examination, the examiner also indicated that no evidence of peripheral artery disease was currently present.

Based on the record, the Board finds that the competent and persuasive evidence demonstrates that the Veteran does not have current diagnoses of peripheral vascular disease and diabetic retinopathy.

The Board has carefully considered the private opinions from Drs. M. and L.  Notably, in these nearly identical letters, neither physician identified or referenced any clinical tests or procedures used to corroborate their diagnoses of peripheral vascular disease and diabetic retinopathy.  Although Dr. M. asserted the Veteran suffers from peripheral vascular disease, the VA examination conducted one month prior concluded otherwise.  Dr. M. did not indicate whether he reviewed that examination report or if he made his diagnosis on other factors.  Significantly, the July 2008 VA examiner conducted a physical examination including a peripheral arterial Doppler test, whereas Dr. M. does not appear to have conducted any independent studies.  Similarly, Dr. L. referenced no tests or procedures to support his finding.  

In comparison, evidence against the claims is comprised of several VA medical examinations and opinions, each citing multiple factors supporting their decisions.  Each examination indicates which tests were completed and provides appropriate rationale to support their conclusions that the Veteran does not suffer from peripheral vascular disease or diabetic retinopathy.  The collective VA opinions, which indicate that the Veteran does not have diagnoses of peripheral vascular disease and diabetic retinopathy, are considered highly probative.  These opinions were provided based upon review of the Veteran's claims file, clinical history, and physical examinations.  These opinions are also consistent with the April 2010 Type II Diabetes Physician Statement completed in April 2010 by the Veteran's private treating physician, Dr. B., who found no evidence of peripheral vascular disease and diabetic retinopathy.  These opinions are further consistent with the private treatment records from Beaumont Hospital which reflect that following several clinical evaluations of the Veteran's diabetes, peripheral vascular disease and diabetic retinopathy were not found to be present.

The Board attributes much more probative value to the diagnoses and opinions that were based on clinical examinations, review of the Veteran's medical history, and with clinical findings that are consistent with the medical evidence of record.  In short, the Board finds the opinions from Drs. M. and L.to are less probative than the VA opinions and the April 2010 opinion from Dr. B.  Therefore, the weight of evidence establishes that the Veteran does not suffer from current disabilities of peripheral artery disease or diabetic retinopathy.

In the absence of proof of a present disability, there can be no valid claim for service connection under any theory of entitlement.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  The persuasive evidence of record fails to provide a basis for granting service connection for peripheral vascular disease of the bilateral lower extremities or retinopathy on a direct or secondary basis.  Accordingly, service connection is not warranted for either disability.


ORDER

Service connection for peripheral vascular disease of the bilateral lower extremities is denied.

Service connection for diabetic retinopathy is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


